DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 CHRISTIAN N. SCHOLIN, TRUSTEE,
                            Appellant,

                                    v.

                 PARK TOWERS APARTMENTS, INC.,
                           Appellee.

                              No. 4D21-402

                               [May 6, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Melanie Dale Surber, Judge; L.T. Case Nos.
502016CC010283XXXXMB and 502020AP000058CAXXMB.

   Andrew A. Ostrow, West Palm Beach, for appellant.

  S. Brian Bull of Scott, Harris, Bryan, Barra & Jorgensen, P.A., Palm
Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.